ANCILLARY AGREEMENT


Agreement dated as of October 10, 2008 by and among Blue Holdings, Inc., a
Nevada corporation (“BH”), Paul Guez, the founder of BH (“Founder”),
and Headgear, Inc., a Virginia corporation (“HG”).  BH, Founder and HG shall be
referred to individually as a “Party” and collectively as the “Parties.”


R E C I T A L S


A.           BH manufactures and sells denim apparel, including jeans under the
names “Taverniti,” Antik,” and “Yanuk.”


B.           HG manufactures and sells apparel and footwear.


C.           The parties signed a letter of intent in July 2008, (the “LOI”)
regarding the establishment of a joint venture company to co-market designated
apparel product lines to selected retailers. Thereafter, to more fully define
their rights and obligations the parties entered into a Joint Venture Agreement
dated October 10, 2008 (the “JV Agreement”).


D.           As contemplated by the JV Agreement, contemporaneously herewith BH
and HG are entering into an Operating Agreement with respect to the governance
of Blue Holdings Head Gear JV LLC, a newly formed Delaware limited liability
company (the “Company”), in which each of them will have a 50% equity interest.


NOW, THEREFORE, in consideration of the above Recitals and the mutual promises,
agreements and covenants set forth in this Agreement, the parties hereto agree
as follows:


1. Conversion of BH Preferred Stock.  Upon execution of this Agreement, the
Founder will, and will cause certain related parties, to convert the shares of
preferred stock of BH indicated on Schedule 1 into the number of shares of BH
Common Stock indicated on Schedule 1.  Schedule 1 shall reference both the
shares of preferred stock and the identity of the related parties.


2. Escrow of Securities.  (a)  Upon execution of this Agreement, the Founder and
if necessary, certain Related Parties will deposit 10,415,975 share of BH common
stock, 707,916 Warrants (exercisable at 40 cents per share) (the “Escrow
Securities”) into an escrow account with ________ (the “Escrow Agent”).  For so
long as the Escrow Securities are in escrow, the current owners shall retain all
voting rights and the right to receive any distributions or other rights that
may accrue with respect thereto except for the proceeds of any sale of the
Escrow Securities or the sale of any of the assets of BH.


 
(b)
If:

 
(i) the Founder is released from all personal guarantees to FTC (BH’s factor),
which for the purposes of this Agreement shall include HG (or another guarantor
acceptable to FTC) becoming a co-guarantor on such obligation. Each party shall
have a right of contribution from the other party of up to 50% of any payment
required under the FTC guarantee,
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) Neither HG nor the Company defaults in any of its material obligations in
favor of BH under the JV Agreement or the Operating Agreement,


(iii) the JV has not been terminated or dissolved, and


(iv) For the period July 1, 2009 to June 30, 2010, the Company’s sales revenues
is equal to or greater than 150% of the full price sales revenue of BH in 2008
for the BH brands to be distributed by the Company, based upon the audited
figures of BH’s 2008 actual retail sales to customers paying “full price” and
during 2008 and during such period the Company generates a net profit of $1.5
million or more.  BH’s sales figures shall be audited by a CPA firm of HG’s
choosing.  Likewise, BH shall be entitled to receive weekly sales figures from
the Company and monthly earnings reports, and all sales and earnings reports
shall be subject to review by a CPA firm of BH’s choosing.


The sales figures referenced in the foregoing Section 2(b)(iv) are based BH’s
representation to HG that 2008 sales would reach $20,000,000.00  Accordingly,
the Parties agree that if the above-referenced audited sales figure is less than
$20,000,000.00, all Sales & Income Targets shall be reduced on a pro rata basis.


Then the Escrow Securities shall be released to HG.  Further, if the Escrowed
Securities are released to HG and if the Founder shall convert any portion of
the Convertible Promissory Note into shares, HG shall have the right to buy ½ of
the shares issued as a result of such conversion from Founder at the conversion
price.


   (c) If on or before, December 31, 2010, HG is not eligible to receive any
Escrow Securities pursuant to the foregoing clauses all Escrow Securities shall
be returned to the original owner thereof.


   (d) The Founder hereby represents and warrants that as of the date hereof, he
and his wife owned, directly or through various entities, 20,829,950 shares of
the Common Stock of BH, a warrant to purchase 1,415,832 shares of BH at 40 cents
per share and a Convertible Promissory Note convertible into 4,045,233 shares at
40 cents per share  and that none of their children or any entity controlled by
any of  them owns in the aggregate more than 200,00 shares of the Company.  If
the children or any entity directly or indirectly controlled by the Founder, his
spouse or children owned in the aggregate more than 200,000 shares of BH as of
July 16, 2008, the Founder shall increase the escrow by ½ of such
amount  Founder represents that there .


3. Option to Purchase Shares BH Common Stock.


Upon the execution of this Agreement, BH will grant HG an option in the form of
Exhibit 5 to purchase 10,000,000 shares of BH Common Stock at a per share
exercise price of $0.25, which option may be exercised in whole or in part for a
period of three years after the Escrow Securities are released to HG as a result
of the satisfaction of the conditions set forth in Section 2(b).
 
 
 

--------------------------------------------------------------------------------

 
 
 BH will grant to Paul Guez an option in the form of exhibit 5 to purchase
3,000,000 shares of BH common stock at a per share exercise price of $0.25 which
option may be exercised in whole part for a period of three years after the
Escrow Securities are released to HG.


4.  Board Seat.  HG shall be entitled to one seat on the Board of directors of
BH.  The individual must be one as to which BH has no reasonable objection.


5. Taverniti and Yanuk Brands.  Immediately upon formation of the Company,
Founder shall assign to BH all of his revenues and distributions derived from
his holdings in Taverniti Holdings LLC, the entity that owns all trademarks for
the “Taverniti so jeans” brand.  Promptly after the date hereof Founder shall
execute such documents as are necessary to transfer his interests in Taverniti
Holdings, LLC to BH and deposit the same with the Escrow Agent.  No later than
August 30, 2010, Founder shall obtain all necessary consents to transfer to BH
his ownership interest in Taverniti Holdings LLC, and if HG is entitled to
receive the Escrowed Securities, Founder’s interest in Taverniti Holdings shall
be transferred to BH no later than August 31, 2010.   Until such transfer is
completed, the Founder will not otherwise transfer his interest in Taverniti
Holdings LLC. As consideration for his interest in Taverniti Holdings, upon
deposit of the Assignment of his interest in Taverniti Holdings into Escrow, BH
shall deposit 5 million shares of its common stock into escrow which shall be
released upon released of the Assignment.


Immediately upon formation of the Company, Founder shall assign to BH all of his
revenues and distributions derived from the Yanuk brand, except that Founder
shall retain his right to all revenues and distributions derived from
international licenses of the brand.  Promptly after the date hereof Founder
shall execute such documents as are necessary to transfer his interests in Yanuk
to BH and deposit the same with the Escrow Agent.  No later than August 30,
2010,  if HG is entitled to receive the Escrowed Securities, Founder’s interest
in Yanuk  shall be transferred to BH no later than August 31, 2010.   Until such
transfer is completed, the Founder will not otherwise transfer his interest in
Yanuk.   Notwithstanding his transfer of his interest in Yanuk, Founder shall be
entitled to retain the rights to all international licensing revenues derived
from the Yanuk brand.  As consideration for his interest in Yanuk, upon deposit
of the Assignment of his interest in Yanuk into Escrow, BH shall deposit 2
million shares of its common stock into escrow which shall be released upon
released of the Assignment.


There shall be delivered to HG copies of all international licenses pertaining
to Yanuk or Taverniti, which shall be held in confidence.


5.1 Merger.  If the conditions are satisfied and the Escrow Securities are
released from Escrow as provided in Section 2(b), and there has been no material
changes in the holdings of BH (with the exception of changes resulting from the
rights granted to HG in 5.2 below) then promptly thereafter and in all events no
later than January 2, 2011, without any additional consideration to HG, the
Company or its operations shall be merged or consolidated into BH, the form of
such transaction to be as determined to be in the mutual interests of the
parties.


5.2 Rights of First Refusal and Consent.  Promptly after the date hereof HG and
BH shall enter into an agreement whereby BH shall grant to HG (i) a right of
first refusal whereby if BH shall intend to sell any of its equity securities
for cash, HG shall have the right to purchase such amounts as is necessary to
preserve its relative ownership in BH and (ii) a right of consent whereby BH
shall not issue any of its securities (other than those underlying options
issued to its employees other than Paul Guez, in the ordinary course of
business) for consideration other than cash without the prior consent of HG.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Term and Termination. (a) This Agreement shall become effective upon the
execution hereof by BH and HG, and it shall continue in effect until the
dissolution of the Company.


7. Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of New York, without regard
to conflict of law principles.


8. Waiver of Jury Trial. Each Party hereby waives any right to a trial by jury
in any action, lawsuit or proceeding to enforce or defend any right under this
JV Agreement, or any amendment thereto, and agrees that any action, lawsuit or
proceeding will be tried before a court and not before a jury.


9. Non-Waiver of Other Remedies. Failure of any Party to insist upon the strict
and punctual performance of any provision hereof shall not constitute waiver of
nor estoppel against asserting the right to require such performance, nor shall
a waiver or estoppel in one instance constitute a waiver or estoppel with
respect to a later breach whether of similar nature or otherwise.  Subject
to the foregoing, nothing in this Agreement shall prevent a Party from enforcing
its rights by such remedies as may be available in lieu of or in addition to
termination


10. Notices. All notices, requests, demands and other communications under this
Agreement or in connection herewith shall be given by letter (delivered by hand
or by air courier) or by facsimile transmission confirmed by such letter, and
shall be addressed to the Parties as follows:
 
If to BH:
Blue Holdings, Inc.
 
4901 Zambrano Street
 
Commerce, California
 
Attention: Glenn Palmer
 
Fax: 323 726-6857
   
With a copy: to:
Vincent J. McGill, Esq.
 
Eaton & Van Winkle, LLP
 
3 Park Avenue
 
New York, New York 10016
 
Fax: 212 779 9928
   
If to HG
Headgear, Inc.
 
3409 Chandler Creek Road
 
Virginia Beach, VA 23453-2885
 
Attn: Jeff Watson, Chief Executive Officer
 
Fax: ___-_________

 
 
 

--------------------------------------------------------------------------------

 
 

   
With a copy to:
Marc X. LoPresti, Esq.
 
Tagliaferro & LoPresti, LLP
 
45 Broadway, Suite 2200
 
New York, New York 10005
 
Fax: 212-232-2398 
   
If to Founder:
Paul Guez
 
Apt. 35A
 
425 E58th Street
 
New York, New York 10022
   
With a copy: to:
Vincent J. McGill, Esq.
 
Eaton & Van Winkle, LLP
 
3 Park Avenue
New York, New York 10016

 
Any notice, request, demand or other communication shall be effective (i) if
given by facsimile, at the time such facsimile is transmitted and the
appropriate confirmation is received (or, if such time is not during a normal
business day, at the beginning of the following business day), or (ii) if given
by air courier, when delivered at the applicable address specified above. Either
Party may change its address at any time by written notice to the other Party
given pursuant to this Section 11.


11. Entire Agreement. This Agreement supersedes all previous and contemporaneous
representations, understandings or agreements, oral or written, between the
Parties with respect to the subject matter hereof, and the agreements and
documents contemplated hereby contain the entire understanding of the Parties as
to the terms and conditions of their relationship. No changes, alterations or
modifications hereto shall be effective unless they are in writing and are
signed by an authorized representative of each Party.  In the event of any
conflict between this Agreement and the Joint Venture Agreement among the
parties, the terms of this agreement shall govern.


12. Expenses. Each Party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.


13. Severability. In the event that any provision of this Agreement becomes or
is declared by a court or other tribunal of competent jurisdiction to be
illegal, invalid, unenforceable or void, such provision(s) shall be limited or
eliminated to the extent necessary so that this Agreement shall otherwise remain
in full force and effect without said provision


14. Assignment. Neither this Agreement nor any rights hereunder shall be
assignable, directly or indirectly, by any Party hereto without the prior
written consent of the other Parties, which consent shall not be unreasonably
withheld or delayed.


15. Headings. The headings in this Agreement are included for convenience of
reference only and do not substantively affect the terms or interpretation of
this Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together will be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 

  BLUE HOLDINGS, INC.                  
 
By:
/s/ Glen Palmer       Glen Palmer     Title: Chief Executive Officer           

 

  HEADGEAR, INC.                  
 
By:
/s/ Jeff Watson       Jeff Watson      Title: Chief Executive Officer          

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Preferred Stock Conversion
           
Name of Holder
Number of Shares of Preferred
Converts into Number of Common Shares
  Paul Guez
1,000,000
4,623,589